DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 09/14/2021 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments, see pages 7-8, filed 09/14/2021, with respect to the rejection(s) of claim(s) 1 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 4, 6, 7, 9, 11-12, 14-15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent Pub. No. 2015/0187931, from hereinafter “Yoo”) in view of Shrivastava et al. (U.S. Patent Pub. No. 2010/0032773, from hereinafter “Shrivastava”).
Regarding Claim 1, Yoo in Fig. 1 teaches a transistor device (100) comprising: a substrate (101/102/103); a drain terminal (108) and a source terminal (109) formed in the substrate, and a gate terminal (106) formed over the substrate; and an insulator structure arranged between the drain terminal and the source terminal, and at least partially under the gate terminal, wherein the insulator structure comprises an oxide member (112) and a trench isolation region (111); wherein the oxide member is at least partially formed over the trench isolation region (Fig. 1, ¶’s 0014-0018; also see Fig. 3 and ¶’s 0022-0031 describing the method of forming the device for more details). 
Yoo fails to teach wherein the trench isolation is specifically an ultra-shallow trench isolation region. 
Shrivastava in Fig. 1-2 teaches a similar device (100) comprising: a substrate (102), a drain terminal (106) and a source terminal (104) formed in the substrate, and a gate terminal (114) formed over the substrate; and an insulator structure arranged between the drain terminal and the source terminal, and at least partially under the gate terminal, wherein the insulator structure comprises an ultra-shallow trench isolation (120; ¶’s 0016-0023).
Shrivastava, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yoo to include wherein the trench isolation is specifically an ultra-shallow trench isolation region because providing such a shallow trench isolation region in this specific area of the device allows for excellent balance between the on-resistance and the breakdown voltage during operation as compared to thicker STI regions. 
Regarding Claim 2, Yoo teaches wherein the transistor device is a LDMOS transistor (Fig. 1).
Regarding Claim 4, Yoo teaches wherein the oxide member is formed over the substrate, and wherein the trench isolation region is formed in the substrate (Fig. 1).
Regarding Claim 6, Yoo teaches wherein the oxide member overlaps a comer of the trench isolation region that lies under the gate terminal (Fig. 1). 
Regarding Claim 7, Yoo teaches wherein the oxide member at least substantially overlaps a portion of the trench isolation region that lies under the gate terminal (Fig. 1).
Regarding Claim 9, Yoo teaches wherein the oxide member is in direct contact with the trench isolation region (Fig. 1). 
Regarding Claim 11, Yoo in Fig. 3 teaches a method of forming a transistor device (100), the method comprising: providing a substrate (101/102/103; Fig. 3A-B); forming a drain terminal (108) and a source terminal (109) in the substrate (Fig. 3I); forming a gate terminal (106) over the substrate (Fig. 3G); forming an insulator structure between the drain terminal and the source terminal, and at least partially under the gate ¶’s 0022-0031; also see Fig. 1, ¶’s 0014-0018 describing the device for more details).
Yoo fails to teach wherein the trench isolation is specifically an ultra-shallow trench isolation region. 
Shrivastava in Fig. 1-2 teaches a similar device (100) comprising: a substrate (102), a drain terminal (106) and a source terminal (104) formed in the substrate, and a gate terminal (114) formed over the substrate; and an insulator structure arranged between the drain terminal and the source terminal, and at least partially under the gate terminal, wherein the insulator structure comprises an ultra-shallow trench isolation (120; ¶’s 0016-0023).
In view of the teachings of Shrivastava, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yoo to include wherein the trench isolation is specifically an ultra-shallow trench isolation region because providing such a shallow trench isolation region in this specific area of the device allows for excellent balance between the on-resistance and the breakdown voltage during operation as compared to thicker STI regions. 
Regarding Claim 12, Yoo teaches wherein forming the insulator structure comprises forming the trench isolation region in the substrate and forming the oxide member over the substrate (Fig. 3C and 3E).
Regarding Claim 14, Yoo teaches wherein forming the oxide member comprises depositing an oxide material over the trench isolation (Fig. 3E; ¶ 0026). 
Regarding Claim 15, Yoo teaches wherein depositing the oxide material comprises depositing the oxide material by high temperature oxidation process or in-situ steam generation process (Fig. 3E, ¶ 0026). 
Regarding Claim 18, Yoo teaches wherein forming the gate terminal comprises forming the gate terminal partially over the oxide member (Fig. 3G, ¶ 0028). 
Regarding Claim 21, as in the combination above, Shrivastava teaches wherein a depth of the USTI region is 90 to 120 nm (¶ 0022). 

Claims 3, 8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as modified by Shrivastava above, and further in view of Ryu et al. (U.S. Patent Pub. No. 2016/0181419, from hereinafter “Ryu”).
Regarding Claim 3, Yoo fails to specifically teach a further source terminal; a further gate terminal; and a further insulator structure comprising a further oxide member and a further trench isolation region, wherein the further insulator structure is arranged between the drain terminal and the further source terminal, at least partially under the further gate terminal, and wherein the further oxide member is at least partially formed over the further trench isolation region.
Ryu in Fig. 3 and 7 teach a transistor device comprising: a drain terminal (211) and a source terminal (222) in a substrate (201/203/205), and a gate terminal (240) over the substrate; a similar insulator structure (230/462/465) arranged between the drain ¶’s 0068-0082), wherein the insulator structures comprises an oxide member (230/230’/462) and a trench isolation region (465; Fig. 7), wherein the insulator structures are arranged between the drain terminal and the respective source terminals, at least partially under the respective gate terminals, and wherein the oxide members are at least partially formed over the trench isolation regions (¶’s 0097-0108, specifically ¶ 0108). In particular, the combination of the structures in Fig. 3 and 7 as taught by Ryu teach the limitations as claimed. 
In view of the teachings of Ryu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yoo to include a further source terminal; a further gate terminal; and a further insulator structure comprising a further oxide member and a further trench isolation region, wherein the further insulator structure is arranged between the drain terminal and the further source terminal, at least partially under the further gate terminal, and wherein the further oxide member is at least partially formed over the further trench isolation region because it is obvious to include similar features into adjacent DMOS type transistors that a share a common drain as such devices are well known in the art for usage in high voltage electronic devices. 
Regarding Claim 8, Yoo teaches wherein the upper surface of the oxide member faces the gate terminal (Fig. 1) but fails to teach wherein the oxide member overlaps an entire upper surface of the trench isolation region
Ryu in Fig. 7 teaches a similar transistor device comprising an insulator structure including an oxide member (462) and a trench isolation region (465), wherein the oxide member overlaps an entire upper surface of the trench isolation region and the upper surface faces the gate terminal (¶ 0108). 
In view of the teachings of Ryu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yoo to include wherein the oxide member overlaps an entire upper surface of the trench isolation region because this is another obvious matter of design choice as it will help with alignment during patterning of the oxide member and further provide additional insulator material between the drain and the gate terminals. 
Regarding Claim 19, Yoo fails to teach forming a further source terminal in the substrate; forming a further gate terminal over the substrate; and forming a further insulator structure between the drain terminal and the further source terminal, at least partially under the further gate terminal, wherein forming the further insulator structure comprises forming a further trench isolation region and forming a further oxide member at least partially over the further trench region.
Ryu in Fig. 3 and 7 teach a method of forming a transistor device comprising: forming a drain terminal (211) and a source terminal (222) in a substrate (201/203/205); forming a gate terminal (240) over the substrate; forming a similar insulator structure (230/462/465), forming a further source terminal (222’) in the substrate; forming a further gate terminal (240’) over the substrate; and forming a further insulator structure (230’/462/465; Fig. 3, ¶’s 0068-0082), wherein the insulator structures comprises an oxide member (230/230’/462) and a trench isolation region (465; Fig. 7), wherein the ¶’s 0097-0108, specifically ¶ 0108). In particular, the combination of the structures in Fig. 3 and 7 as taught by Ryu teach the limitations as claimed. 
In view of the teachings of Ryu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yoo to include forming a further source terminal in the substrate; forming a further gate terminal over the substrate; and forming a further insulator structure between the drain terminal and the further source terminal, at least partially under the further gate terminal, wherein forming the further insulator structure comprises forming a further trench isolation region and forming a further oxide member at least partially over the further trench region because it is obvious to include similar features into adjacent DMOS type transistors that a share a common drain as such devices are well known in the art for usage in high voltage electronic devices. 
Regarding Claim 20, as in the combination of Yoo and Ryu above, Ryu teaches wherein the further gate terminal partially over the oxide member (Fig. 3 and 7). 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a further USTI region disposed between the shallow trench isolation 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Li et al. (U.S. Patent Pub. No. 2017/0194490) teaches a transistor device comprising: a substrate; a drain terminal and a source terminal formed in the substrate, and a gate terminal formed over the substrate; and a trench isolation region arranged between the drain terminal and the source terminal and at least partially under the gate terminal, wherein the trench isolation regions is a USTI region with a depth of 90 to 120 nm. 
(ii) Chen et al. (U.S. Patent Pub. No. 2013/0341717) teaches a transistor device comprising: a substrate; a drain terminal and a source terminal formed in the substrate, and a gate terminal formed over the substrate; a trench isolation region arranged between the drain terminal and the source terminal and at least partially under the gate terminal; a shallow trench isolation region disposed adjacent to the source terminal, wherein the shallow trench isolation region is separated from the trench isolation region; and a further shallow trench isolation region disposed between the shallow trench 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        October 18, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894